



COURT OF APPEAL FOR ONTARIO

CITATION: Silvera v. Taylor, 2022 ONCA 120

DATE: 20220208

DOCKET: C69337

Simmons, Pardu and Brown JJ.A.

BETWEEN

Donalessa Silvera

Plaintiff (Respondent)

and

Michael Taylor and The
    Manufacturers Life Insurance Company

Defendants (Appellants)

Daniel I. Reisler, for the appellants

Roy Tofilovski, for the respondent

Heard: February 8, 2022 by video conference

On appeal from the judgment of Justice Eugenia
    Papageorgiou of the Superior Court of Justice, dated April 1, 2021.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, Michael Taylor, appeals from a judgment declining to
    enforce a settlement in a motor vehicle accident action.

[2]

The motion judge set out the correct legal principles for determining
    whether to enforce a settlement under rule 49.09. Her decision whether to
    enforce the settlement involved an exercise of discretion. In our view, Mr.
    Taylor's arguments go no farther than demonstrating disagreement with the
    manner in which the motion judge assessed the circumstances and do not justify
    appellate intervention.

[3]

We see no error in principle or palpable and overriding error in the
    motion judge's reasons. The appeal is therefore dismissed.

[4]

Costs of the appeal are to the respondent on a partial indemnity scale
    fixed in the amount of $5,000 inclusive of disbursements and applicable taxes.


